DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-8 of U.S. Patent No. 10,517,205 in view of Martin et al. U.S. Patent No. 6,352,042. Claims 1 of the application and Patent No. ‘205 claim the identical subject matter except for the seed delivery mechanism configured to discharge seeds from the seeding machine and the non-cylindrical loader surface. Martin discloses a similar device to that of Patent No. ‘205 and discloses a seed delivery mechanism (16) configured to discharge seeds from the seeding machine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the seed delivery mechanism of Martin to the seed meter assembly of Patent No. ‘205 in order to ensure more accurate placement of seed into a furrow. Additionally, it would have been obvious to one having ordinary skill in the art to provide non-cylindrical loader surfaces since it has been held that a change in shape is well within the skill of one in the art as it is directed to simple design choice.
Claims 9-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 and 15 of U.S. Patent No. 10,517,205. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose the same row units comprising a seed meter assembly, a seed delivery mechanism and loader. While Patent No. ‘205 does not specifically disclose wherein the loader surfaces are non-cylindrical, it has been held that a change in shape is well within the skill of one in the art as it is directed to simple design choice. 

Claims 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 13-14 of U.S. Patent No. 10,517,205. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a loader having the features comprising a hub, an arm and  driven member.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 20 recites the limitation "the hub portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaspardo 4,511,061.

Independent Claim 16: Gaspardo discloses a loader (8) for a seed meter assembly, the loader comprising: 
a hub (11) defining an axis of rotation (unnumbered, seen in Fig. 2 at the center of 8); 
an arm (14) extending from the hub generally in a plane normal to the axis of rotation; 
a driven member (10) extending from one of the hub or the arm generally parallel to the axis of rotation, the driven member configured to rotate the hub at least partially about the axis; and 
a paddle (outward extensions of the arms 14, seen in Fig. 2) extending from the arm in a direction generally opposite the driven member (as seen in Fig. 2, the driven member extends upward relative to the page while the paddles extend downward relative to the page), as per claim 16.
  
Dependent Claims 17-20: Gaspardo further discloses wherein the driven member (10) extends from the hub (directly from hub 11, as seen in the figures), as per claim 17;
wherein the driven member (10) extends from the arm (indirectly from arm 14, as seen in the figures), as per claim 18;
wherein the arm (14) extends obliquely (as through the curved transitions seen in Fig. 1) from the hub (11), as per claim 19;
wherein the arm (14) extends at least partially in a radial direction from the hub portion (11) and at least partially in a circumferential direction from the hub portion, as per claim 20.

Allowable Subject Matter
Claims 2-3, 5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 29, 2021